The appeal here is from final decree setting aside a settlement between a widow and the heirs of an intestate, which settlement was made between the widow and the administrator of the estate representing himself and the other heirs. The heirs were the children of the intestate by a former wife.
It is the contention of the appellant that the settlement made between the widow and the administrator was valid and remained binding upon the widow; that it was fair and no advantage was taken of the widow.
It is contended by appellees that the settlement is voidable because the administrator acting for himself and other heirs gained by the settlement more than that which could have been acquired under administration and distribution of the estate as provided by law.
R.H. Whitfield died intestate in Jackson Conuty, Florida, on December 7, 1934. He was survived by his widow about 80 years of age and seven children of a former marriage. All the children were grown and none of them lived with the father and stepmother at the time of the father's death and we gather from the evidence that none of the children were living with the father at the time of his marriage to the stepmother and that they did not thereafter live with him, though this point is not material.
At the time intestate died he and his wife were living in a house on 46 acres of land which was acquired and held in the name of the wife and which the record shows was purchased with her money. Adjoining this tract there was a tract of 74 acres which belonged to the husband, but in which the wife may have invested some money. There was *Page 76 
also a 21-acre tract which belonged to the husband and was occupied by one Culverhouse, who had married the granddaughter of the intestate. There was also some town lots in the Town of Malone, Florida. There was personal property.
Charles R. Whitfield was the oldest son of the intestate and by agreement between the widow and other heirs he was appointed administrator. In February, 1935, the administrator obtained purported powers of attorneys from his brothers and sisters authorizing him to act for them in adjusting, compromising and settling the estate and to divide and apportion the same equitably among them in accordance with law. The authorization included authority to execute deeds and conveyances. The powers of attorneys were filed in the office of the County Judge. The spouses respectively of the brothers and sisters did not join in the execution of such powers of attorney.
The agreement for settlement and the settlement reached between the widow and the administrator was that the widow deed to Charles R. Whitfield and his brothers and sisters in fee simple, subject to a life estate reserved, all her right, title, interest, claim or demand whatsoever in and to the lands described in the deed which included the 74 acres above referred to, the 46 acres above referred to, the 21 acres above referred to and also the property in the Town of Malone and all other property of the late R.H. Whitfield, real and personal, wherever situated, and all personal property, livestock, farming implements, farm products, etc., which should be owned by the grantor, Bertha Whitfield, at her death, subject to a life estate which was reserved in Bertha Whitfield and the free use and enjoyment thereof for and during her natural life in and to all the described property in Jackson County, except 21 acres above referred to, at *Page 77 
her death the fee simple title to be vested in the grantees named in the deed. And Charles R. Whitfield for himself as administrator of the estate of R.H. Whitfield, deceased, and as oldest son and heir at law and as attorney in fact for John M. Whitfield, Mary A. Whitfield Kembro, L.C. Whitfield Norwood, M.A. Whitfield Hudson, Georgia Whitfield Kembro and Martha Whitfield Hardy, children constituting all the heirs at law of the said R.H. Whitfield, deceased, made, executed and delivered a deed conveying to Mrs. Bertha Whitfield, widow of R.H. Whitfield, deceased, a life estate and the possession, use and enjoyment thereof for and during her natural life the real estate described in the above described deed from Mrs. Whitfield to the heirs and also $500.00 in cash deposited in the Bank of Malone to be kept intact until the death of said Bertha Whitfield, then to be drawn by the cashier of said Bank of Malone and used to pay her funeral expenses, with the provision that interest payable on the deposit should be paid by the Cashier of the Bank to Mrs. Whitfield during her life time at the usual interest periods. It was stipulated in this deed that Mrs. Whitfield was to pay the taxes assessed against the property during her life. After this settlement was made and the deeds exchanged Mrs. Whitfield filed this suit to cancel and set aside the deeds and to have her dower apportioned to her out of the estate of her late husband, R.H. Whitfield, and upon final hearing decree was entered annulling the settlement, cancelling the deeds and decreeing the right of dower and setting aside dower, cancelling the release given by the widow to the administrator and permitting the widow to reconvey to the heirs the property they had conveyed to her in pursuance of the settlement.
We hold that it is a settled principle of law in this jurisdiction that an administrator's relationship is a fiduciary *Page 78 
one. It involves the handling under court supervision the property which formerly belonged to one who has departed this life, in order that creditors, legatees, distributees and other lawful claimants may receive that to which they are entitled under the law. Opitz v. Morgan, 68 Fla. 469, 67 So. 67; American Surety Company v. Hayden, 112 Fla. 17, 150 So. 114.
It, therefore, follows that an administrator stands in the position of a trustee holding the estate in trust for the heirs, distributees and creditors and while acting in such trust capacity he cannot deal with his cestu que trust so as to acquire any advantage unto himself or unto another whom he represents otherwise than as administrator of the estate.
In Eddy v. Eddy, 168 Fed. 590, the Circuit Court of Appeals of the Sixth Circuit held:
"It seems to us a case in which upon its merits the complainant is clearly entitled to relief by a court of equity. Whether she is precluded by the statute referred to we shall consider later on in dealing with the several grounds taken in defense. If she had been let alone and nothing had been done to induce her to a premature conclusion, or to conceal from her the facts which would be material for her choice, it might be that her neglect to dissent from the will within the year would operate to bar her claim. But this is not that simple case. She had known nothing of the provisions of the will and nothing of the provisions of the statute, or indeed, that there was such a statute until Mr. Eddy came and the transaction was all done in a day. The statute gave her a year after the probate of the will in which to make her election. This was to give her time to learn the facts on which it would be exercised, for deliberation thereon, and to get removed from the influences of those sentiments which might unduly influence her. The executor stood, as *Page 79 
to her, in the relation of a trustee. It did not matter that his appointment had not yet been confirmed. It was expected that it shortly would be, and he was then acting in that character and in behalf of the estate. Moreover, all the defendants obtained, and seek to preserve, the fruit of his negotiations and bargaining with the complainant.
"The rule of equity applicable to such cases has long been settled and there has been no variation in it within the bounds of which this case might fall. In Cowen v. Adams, 78 Fed. 536, 24 C.C.A. 198, which was a case where a legatee was seeking relief from an instrument obtained from him by an executor whereby he had released his claim to his share in the estate in circumstances which made it unjust and inequitable that it should be enforced, we said, at page 552 of 78 Fed. and page 214, of 24 C.C.A.:
"`Equity will relieve the legatee in such transactions, where he has, under a misapprehension of his legal rights, surrendered to the trustee valuable interests without any adequate consideration, especially where the situation is such that no harm will come to the interests of others. Such would be the case where the claim relates to a fund which has not yet passed beyond control. These propositions are amply sustained by authority. 1 Story Ed. Jur. No. 307, 308; 2 Pom. Eq. Jur. No. 948, 951, 955, 956, 958, 1088; Taylor v. Taylor, 8 How. 183, 12 L. Ed. 1040; Comstock v. Herron, 6 U.S. App. 629, 5 C.C.A. 266, 55 Fed. 803, and the cases there cited; Mills v. Drewitt, 20 Beav. 632; In re
Ashwell's Will, Johns Eng. Chan. 122; Snow v. Booth, 2 Kay  J. 132; Oil Co. v. Hawkins, 20 C.C.A. 468, 74 Fed. 395, 33 L.R.A. 739.'"
On petition for certiorari to the Supreme Court of the United States the same was denied. 214 U.S. 518, 53 L. Ed. 1065. *Page 80 
In Pomeroy's Equity Jurisprudence, 4th Ed., Vol. 2, page 2047, the author states the law applicable to a purchase by a trustee from his cestui que trust as follows:
"A purchase by a trustee from his cestui que trust, even for a fair price and without any undue advantage, or any other transaction between them by which the trustee obtains a benefit, is generally voidable, and will be set aside on behalf of the beneficiary; it is at least prima facie voidable upon the mere facts thus stated. There is, however, no imperative rule of equity that a transaction between the parties is necessarily, in every instance, voidable. It is possible for the trustee to overcome the presumption of invalidity. If the trustee can show, by unimpeachable and convincing evidence, that the beneficiary, being sui juris, had full information and complete understanding of all the facts concerning the property and the transaction itself, and the person with whom he was dealing, and gave a perfectly free consent and that the price paid was fair and adequate, and that he made to the beneficiary a perfectly honest and complete disclosure of all knowledge or information concerning the property possessed by himself, or which he might, with reasonable diligence, have possessed, and that he has obtained no undue or inequitable advantage, and especially if it appears that the beneficiary acted in the transaction upon the independent information and advice of some intelligent third person, competent to give such advice, then the transaction will be sustained by a court of equity. The doctrine is enforced with the utmost stringency when the transaction is in the nature of a bounty conferred upon the trustee — a gift or benefit without full consideration. Such a transaction will not be sustained, unless the trust relation was for the time being completely suspended, and the beneficiary acted throughout upon independent *Page 81 
advice and upon the fullest information and knowledge."
The enunciations contained in the text are amply supported by numerous authorities.
In the instant case the administrator, being in law a trustee, did not meet the burden of showing "by unimpeachable and convincing evidence that the beneficiary being sui juris had full information and complete understanding of all the facts concerning the property and the transaction itself and the person with whom he was dealing and gave a perfectly free consent, and that the price paid was fair and adequate and that he made the beneficiary a perfectly honest and complete disclosure of all knowledge and information concerning the property possessed by himself, or which he might with reasonable diligence have possessed, and that he has obtained no undue or inequitable advantage." Neither the administrator nor the heirs had any interest, so far as this record shows, in the 46 acres upon which the intestate and his wife lived at the time of his death and there is nothing in the record to show that the children of the deceased were entitled to a deed of conveyance of this property to them. The evidence is not clear and convincing that the widow was not coerced to enter into the agreement by the fear that unless she did so she would be immediately deprived of the means of a livelihood. If this agreement had been made between the widow and one of the other heirs who was not administrator of the estate, the record, absent this condition, would not sustain a decree such as entered here, but the fact that the transaction was between the administrator acting for himself and his brothers and sisters on the one side and the aged and unadvised widow on the other hand makes a case where the duty of the trustee to thecestui que trust is the controlling factor. With that element in mind the *Page 82 
record supports the finding of the Chancellor that the equities were with the complainant.
The appellant has raised the question but has not argued it in the brief as to whether or not a court of equity can set aside dower in a case otherwise cognizable in equity. This question was presented in the case of Moore v. Price, 98 Fla. 276, 123 So. 768, wherein it was held:
"In Milton v. Milton, 14 Fla. 369, it was held that in the summary statutory proceedings, `no relief other than that specially authorized can be granted. If it is desired to call into operation the general powers of a court of equity, the proceeding must be by bill.' And in Godwin v. King, 31 Fla. 525, 13 So. R. 108, it was said: "Should the powers of a court of equity be required to completely adjust the rights and interests arising in any case of this kind, resort should be had to such court by bill. There is no doubt about the jurisdiction of equity in such matters.' Brokaw v. McDougall, 20 Fla. 212, was a case where dower was allotted in specie in equity. In that case commissioners were appointed by the court, which appears to be the usual procedure for allotment of dower in chancery. However, it is held that in proceedings in equity, assignment of dower may be made either by directing a commission to issue, or by reference to a master. 2 Scribners Dower 170. In the Brokaw case above cited, the bill was filed for the purpose of securing a partition as between the heirs as well as an assignment of dower to the widow, if she elected to take dower. It appears to have been assumed by the parties and the court that this was a proper procedure. At least, no point was made of it. In partition proceedings the appointment of commissioners is, of course, proper, indeed generally requisite, being provided by statute. And where dower is to be assigned and partition allowed in the same *Page 83 
case, it is obvious that it will generally prove expedient and convenient to have both duties performed by the same commissioners."
No reversible error having been made to appear, the decree should be affirmed and it is so ordered.
Affirmed.